Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
Response to Amendment
2.	Claims 1, 6-8, 11-15, 20-23, 25-28, 30 have been amended.  Claims 31-36 are newly added.
 Claim Objections
3.	Claim 32 is objected to because of the following informalities: Claim 32 recites the same limitation as claim 31.  It appears the claim should be directed to adjusting a battery usage as discussed in claim 36.  Appropriate correction is required.

Allowable Subject Matter
4.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicants arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendments.  
	
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 11-12, 15, 25, 30, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cormier et al 2008/0247326.

Regarding claim 1 Cormier teaches A source device configured to stream audio data from the source device to a sink device (fig 1A – computer; servers; mobile communication device; [0012] The present disclosure relates to a device, method and system for dynamically modifying a quality of service level within a wireless packet data service network; 17 personal appliances networked to application servers; 36), the source device comprising: 
a memory configured to store at least a portion of the audio data (fig 1A; 17); and 
one or more processors coupled to the memory (fig 1A; 17 devices incorporate memory and processors), and configured to: 
execute a first application that outputs the audio data and a request for a first quality of service concerning audio processing applied to the audio data (abstract; 12: a first client application operable to communicate with a first server application via the secure tunnel and associated with a first quality of service; 0013: application; streaming audio; 17); 
determine that the source device is currently executing the first application, and in response configure a wireless audio processing path to achieve the requested first quality of service (abstract;36: running a set of applications; 38 – based on specific application, implementing appropriate QoS); 
process, by the wireless audio processing path, the audio data to obtain a bitstream representative of the audio data (abstract; 21 data bit transfer; 30; 38); 
output the bitstream in accordance with a wireless communication protocol in a wireless session (abstract; 21; 30; 38 -– communicating the data; 
execute a second application that outputs the audio data, and requests for a second quality of service concerning audio processing applied to the audio data(12 second client application operable to communicate with a second server application via the secure tunnel and associated with a second quality of service different from the first); 
select one of the first quality of service or the second quality of service that requests a lowest relative latency (27; 36 – selecting QoS appropriate for specific application); 
reconfigure the wireless audio processing path to achieve the selected one of the first quality of service or the second quality of service (27; 36; 38); 
process, by the reconfigured wireless audio processing path, the audio data to obtain the bitstream representative of the audio data (abstract; 21 data bit transfer; 30; 38); and 
output the bitstream based on the reconfigured wireless audio processing path in accordance with the wireless communication protocol in the same wireless session (abstract; 21 data bit transfer; 30; 38
where the reference teaches transmit/receive audio data between multiple devices; where the system utilizes dynamic QoS for application currently in use (to transmit/receive audio) to meet demands of application; QoS provides for specific bandwidth and latency - 
Abstract: method, system, apparatus for dynamically modifying the quality of service; provided to a mobile communication device; establishing a secure tunnel between the mobile communication device and a remote network through a wireless network; communicating through the secure tunnel at a first quality of service; determining that a second quality of service, higher or lower than the first quality of service, is more appropriate to the communication type, and requesting, from the wireless network, the second quality of service;
27: QoS monitoring module 226 incorporates the functionality to determine the current and immediate future QoS needs of mobile communication device 116. QoS modification module 228 incorporates the functionality to modify the QoS when needed. 
36: applications requiring significantly different qualities of service; default QoS-limited bandwidth, high latency…asynchronous audio communications; high bandwidth=streaming audio, low latency – VOIP;
38: dynamic QoS; modify the QoS provided by mobile communication device as required by demands of the applications running on device).


Regarding claim 11 Cormier teaches The source device of claim 1, further comprising a transceiver configured to transmit the bitstream to a sink device in accordance with a wireless communication protocol (fig 1A, 3; 13; 16 – source and sink devices with transceiver for wireless transmission and receipt of bitstream).  

Regarding claim 12 Cormier teaches The source device of claim 11, wherein the transceiver is further configured to transmit an indication of the quality of service to the sink device (abstract; fig 1A, fig 3; 13; 14; 36; 38 – using suitable QoS).  

Regarding claim 15 Cormier teaches A method of streaming audio data from a source device to a sink device, the method comprising: 
a first application that outputs the audio data and a request for a first quality of service concerning audio processing applied to the audio data; 
configuring, responsive to the determination that the source device is currently executing-the first application, a wireless audio processing path to achieve the requested first quality of service; 
processing, by the wireless audio processing path, the audio data to obtain a bitstream representative of the audio data; 5Application Number 16/219,485 
transmitting the bitstream to the sink device in accordance with a wireless communication protocol in a wireless session; 
execution of a second application that outputs the audio data, and requests for a second quality of service concerning audio processing applied to the audio data; 
selecting one of the first quality of service or the second quality of service that requests a lowest relative latency; 
reconfiguring the wireless audio processing path to achieve the selected one of the first quality of service or the second quality of service; 
processing, by the reconfigured wireless audio processing path, the audio data to obtain a bitstream representative of the audio data; and 
transmitting the bitstream to the sink device in accordance with the wireless communication protocol in the same wireless session.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.


wherein an-application with which a user is currently interacting is an application-in-focus, and determining whether the source device is currently displaying the application-in-focus, wherein the application-in-focus is the second application and not the first application (27; 36; 38 – dynamically modifying QoS based on applications in use/app in focus)

Regarding claim 30 Cormier teaches A non-transitory computer-readable medium having stored thereon instructions that, when executed, cause one or more processors of a source device to: 
execute a first application that outputs first quality of service concerning audio processing applied to the audio data; 
determine that the source device is currently executing the first application, and in response configure a wireless audio processing path to achieve the requested first quality of service; 
process, by the wireless audio processing path, the audio data to obtain a bitstream representative of the audio data; 
output the bitstream in accordance with a wireless communication protocol in a wireless session; 
execute a second application that outputs the audio data, and requests for a second quality of service concerning audio processing applied to the audio data; 
select one of the first quality of service or the second quality of service that requests a lowest relative latency; 
reconfigure the wireless audio processing path to achieve the selected one of the first quality of service or the second quality of service; 
process, by the reconfigured wireless audio processing path, the audio data to obtain the bitstream representative of the audio data; and 
output the bitstream based on the reconfigured wireless audio processing path in accordance with the wireless communication protocol in the same wireless session.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 34 recites limitations similar to claim 25 and is rejected for similar rationale and reasoning. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-3, 5-6, 8-10, 13-14, 16-17, 19-20, 23-24, 27-28, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier in view of Karaoguz (2005/0247326).

21: PAN).
Karaoguz teaches automatic management of the quality of service (QoS) provided a user accessing multimedia information content, depending upon the nature of the multimedia information, the access device used for media consumption, and the communications path used by the access device (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a PAN presenting a reasonable expectation of success in still allowing for the transmission of data to other devices (including those in close proximity) using a specific network type.

Regarding claim 3 Cormier does not specifically teach where Karaoguz teaches The source device of claim 2, wherein the personal area network wireless communication protocol comprises a Bluetooth® wireless communication protocol (22: Bluetooth).  
Rejected for similar rationale and reasoning as claim 2.

Regarding claim 6 Cormier and Karaoguz teach The source device of claim 1, wherein the wireless audio processing path includes an audio encoder integrated with the one or more processors, and wherein the one or more processors are configured to: 
process, by the reconfigured wireless audio processing path, comprises an adjustment of a compression ratio of the audio encoder, such the audio encoder is configured to perform audio encoding with respect to the audio data to obtain encoded audio data that increases the compression ratio relative to the compression ratio prior to the adjustment.
Cormeir teaches The source device of claim 1, wherein the wireless audio processing path includes an audio encoder integrated with the one or more processors, and wherein the one or more processors are configured to: 
the audio encoder is configured to perform audio encoding with respect to the audio data to obtain encoded audio data (Cormier 26: compression; 30: signals to be transmitted are processed, including encoding; 36: running application).  Cormier does not specifically teach adjusting a compression ratio.
	Karaoguz teaches adjustments in levels of compression may be made based upon quality of service criteria (abstract)(47 lower compression; higher compression; 68; 71; 73)
It would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate Karaoguz to adjust the compression based on application, QoS, and the network/communication method to allow for best quality signal coding and transmission/receipt.
The incorporation would allow for processing, by the reconfigured wireless audio processing path, comprises an adjustment of a compression ratio of the audio encoder, such the audio encoder is configured to perform audio encoding with respect to the increases the compression ratio relative to the compression ratio prior to the adjustment.


Regarding claim 8 Cormier does not specifically teach where Karaoguz teaches The source device of claim 1, wherein the wireless communication protocol comprises one of a plurality of wireless communication protocols, wherein the one or more processors are configured to adjust a coexistence scheme by which a transceiver transmits the bitstream based on what a user is doing on either the first application or the second application associated with the selected quality of service, 
the coexistence scheme indicating when data associated with each of the plurality of wireless communication protocols is sent (multiple wireless communication networks; Karaoguz teaching the ability to incorporate multiple wired and wireless communication networks 21; 83-85).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Karaoguz to allow for improved communications between devices using multiple communication methods, and adjusting QoS based on such.

Regarding claim 9 Karaoguz teaches The source device of claim 8, wherein at least two of the plurality of wireless communication protocols used in the same wireless session coexist within a same portion of a spectrum (21; 83-85).  
	Rejected for similar rationale and reasoning as claim 8

83).  
Rejected for similar rationale and reasoning as claim 8

Regarding claim 13 Cormier and Karaoguz teach The source device of claim 1, wherein the one or more processors are further configured to: 
obtain a plurality of compression ratios based on a bitrate of a wireless connection over which the bitstream is sent to the sink device, the wireless connection allowing transmission of packets of the bitstream at regular intervals; and 
selecting a compression ratio from the plurality of compression ratios that reduces latency associated with the audio processing applied to the audio data and transmission of the packets, as part of the processing, by the reconfigured wireless audio processing path, the audio data to obtain the bitstream representative of the audio data.
Cormier teaches adjusting QoS and latency and explains the transmission of data using packets; where Karaoguz teaches adjusting compression. 
Karaoguz teaches adjustments in levels of compression may be made based upon quality of service criteria (abstract)
Karaoguz teaches automatic management of the quality of service (QoS) provided a user accessing multimedia information content, depending upon the nature of the multimedia information, the access device used for media consumption, and the communications path used by the access device (21).


Regarding claim 14 Cormier does not specifically teach where Karaoguz teaches The source device of claim 1, wherein the one or more processors are configured to adjust one or more of a thread priority associated with the wireless audio processing path, a scheduling period allocated to the wireless audio processing path, and a link management function associated with the wireless audio processing path (fig 4 priority).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Karaoguz for an improved system to configure additional settings based on the communication protocols. 

Claim 16 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 17 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.

Claim 20 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.
 
Claim 23 recites limitations similar to claim 8 and is rejected for similar rationale and reasoning. 
Claim 24 recites limitations similar to claim 9 and is rejected for similar rationale and reasoning.
 
Claim 27 recites limitations similar to claim 13 and is rejected for similar rationale and reasoning.
Claim 28 recites limitations similar to claim 14 and is rejected for similar rationale and reasoning.

Claim 33 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning


11.	Claims 4, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier in view of Karaoguz (2005/0247326) in further view of Kamstrup (2018/0027033).

Regarding claim 4 Cormier and Karaoguz do not specifically teach where Kamstrup teaches The source device of claim 2, wherein the personal area network wireless communication protocol comprises a Bluetooth® wireless communication protocol operating according to the advanced audio distribution profile (0029: transmitting streamed audio from a Bluetooth profile called Advanced Audio Distribution Profile A2DP).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate A2DP for an improved system allowing for more efficient audio streaming over a Bluetooth connection.  

Claim 18 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.


Regarding claim 21 Cormier and Karaoguz do not specifically teach where Kamstrup teaches The method of claim 20, wherein the audio encoder is part of an aptX audio codec (29: aptX).  
Cormier and Karaoguz teach encoding audio for compression and transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a specific codec for an improved system allowing for more efficient audio coding and streaming over a Bluetooth connection.  



12.	Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier in view of Michaelis et al (2010/0271944).


wherein the one or more processors are configured to process, by the reconfigured wireless audio processing path, comprises an adjustment to an amount of memory dedicated to buffering during the audio processing by the wireless audio processing path, and 
wherein the one or more processors are configured to store a different number of packets in the memory after the adjustment as compared to the number of packets in the memory prior to the adjustment (53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Michaelis for an improved system to further adjust memory and storage in accordance with adjusted parameters of Cormier for the proper transmission, receipt, and presentation of data.

Claim 22 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.


13.	Claims 31-32, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier in view of Wang et al (2010/0077243)

30 QoS and system wake-up; 36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Wang for an improved system and efficient communication.

Claims 32, 35 recite limitations similar to claim 31 and is rejected for similar rationale and reasoning.



14.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Cormier in view of EKICI et al (2012/0002614).

Regarding Claim 36 Cormier does not specifically each where EKICI et al (2012/0002614) teaches The method of claim 15, wherein reconfiguring the wireless audio processing path comprises adjusting a battery usage allocated to the wireless 0018 the method and apparatus, by taking into account the requirements of an application or applications running on the mobile device, reduce battery usage and can improve QoS support at the beginning of the data transaction by avoiding assignment of needless radio resources that are costly to maintain (i.e. needs more power) and might not guarantee a certain QoS profile to the device.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate EKICI for an improved system for improved battery usage and efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657